Citation Nr: 1200237	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  06-23 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel

	



INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran's claim was previously before the Board in July 2009 when it was remanded for additional development.  It has now returned to the Board for further appellate action.   


FINDING OF FACT

The Veteran's hypertension is aggravated by service-connected diabetes mellitus.   


CONCLUSION OF LAW

Service connection for hypertension is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for hypertension as it was incurred or aggravated by service-connected diabetes mellitus.  Service connection is provided for a disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  With respect to the showing of aggravation, VA amended 38 C.F.R. § 3.310 to impose an additional requirement that there be medical evidence created prior to the claimed aggravation showing the baseline of the disability prior to aggravation.  38 C.F.R. § 3.310(a)(b) (2008); 71 Fed. Reg. 52,744-52,747 (Sept 7, 2006) (effective October 10, 2006).  The new regulation imposes additional burdens and could have retroactive effects.  Hence, the Board will apply the old version of the regulation as the Veteran's claim for service connection was received prior to the change in the regulation.  See Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005); cf. Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

The record establishes that the Veteran was treated for borderline high blood pressure during the 1990s by his private physician.  By May 2000, he was diagnosed with hypertension and taking medication to control his blood pressure.  The Veteran has continued to undergo treatment for hypertension with the VA and the record documents the presence of a current disability. 

Regarding the etiology of the Veteran's hypertension, the record contains medical evidence weighing both in favor and against the claim.  Weighing in favor of the claim is an August 2006 opinion from the Veteran's private physician and the opinion of a VA physician who reviewed the claims file in November 2009.  The private doctor found that it was possible the Veteran's hypertension was related to diabetes.  In November 2009 and March 2010 reports, the VA physician found that the Veteran's diabetes had aggravated his hypertension due to developing diabetic nephropathy.  This opinion was based on laboratory results showing elevated microalbumin and microalbumin/creatine levels that are associated with worsening of the kidneys and worsening hypertension.  The VA doctor concluded that the Veteran was developing diabetic nephropathy which was aggravating his primary hypertension.  

Weighing against the claim are opinions of VA examiners in March 2005 and December 2010.  Although the March 2005 VA examiner did not provide a rationale for the stated opinion that hypertension was not secondary to service-connected diabetes, the December 2010 VA examiner found that the Veteran's hypertension was not aggravated by diabetes with a well-reasoned basis.  The December 2010 VA examiner noted that the Veteran's laboratory results were not indicative of diabetic nephropathy and there was no evidence of aggravation of primary hypertension due to diabetes.  

The competent medical evidence of record is evenly divided on the question of whether the Veteran's hypertension is related to and/or aggravated by service-connected diabetes.  The Board finds that the evidence is at least in equipoise regarding a link between the service-connected diabetes and hypertension.  In such cases the Board must resolve reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, all the elements necessary for establishing service connection are met and service connection for hypertension as secondary to service-connected diabetes mellitus is granted. 

Finally, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  


ORDER

Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus is granted. 




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


